Case 6:18-cv-00448-JCB Document 34 Filed 08/18/20 Page 1 of 9 PageID #: 224




                                 No. 6:18-cv-00448

                                   Terry Terral,
                                     Plaintiff,
                                        v.
                                   Walmart, Inc.,
                                    Defendant.


                                     ORDER

             Before the court is defendant’s motion for summary judg-
          ment. Doc. 25. Upon consideration of the moving papers and
          evidence, the court will grant the motion.
                                    Background
               This case arises from a March 2017 accident at a Walmart
          location in Carthage, Texas. Doc. 2. Plaintiff alleged, and de-
          fendant agreed, that (1) plaintiff was an invitee at the Walmart
          location in question on March 9, 2017; (2) Wal-Mart Stores
          Texas, LLC was the operator of that store on the date in ques-
          tion; and (3) while inside the store plaintiff sat on a bench that
          collapsed beneath him. Docs. 2 at 2 & 25 at 1-2. Wal-Mart
          Stores Texas, LLC is a subsidiary of defendant. Doc. 24. Plain-
          tiff alleged premises-liability and negligence causes of action.
          Doc. 2.
              Plaintiff originally brought suit in the 123rd Judicial Dis-
          trict Court of Panola County, Texas. Defendant removed the
          case to this court on August 27, 2018, pursuant to the court’s
          diversity jurisdiction. Doc. 1. The case was mediated on Sep-
          tember 25, 2019, resulting in an impasse. Doc. 20. On July 6,
          2020, defendant moved for summary judgment, arguing that
          there is no evidence of one or more essential elements of each
          of plaintiff’s causes of action. Doc. 25. The motion was briefed
          through the reply (Docs. 28 & 32). A sur-reply was due by Au-
          gust 13, 2020, but none was filed.
Case 6:18-cv-00448-JCB Document 34 Filed 08/18/20 Page 2 of 9 PageID #: 225




                                   Legal standard
              Summary judgment is appropriate only “if the movant
          shows that there is no genuine dispute as to any material fact
          and the movant is entitled to judgment as a matter of law.”
          Fed. R. Civ. P. 56(a); Tolan v. Cotton, 134 S. Ct. 1861, 1866
          (2014). A material fact is one that is likely to reasonably affect
          the outcome of the case. Anderson v. Liberty Lobby, Inc., 477
          U.S. 242, 248 (1986). An issue is not genuine if the trier of fact
          could not, after an examination of the record, rationally find
          for the non-moving party. Matsushita Elec. Indus., Co. v. Zenith
          Radio Corp., 475 U.S. 574, 587 (1986). As such, the burden of
          demonstrating that no genuine issue of material fact exists lies
          with the party moving for summary judgment. Celotex Corp.
          v. Catrett, 477 U.S. 317, 323 (1986). The court must view the
          evidence and take all reasonable factual inferences from the
          evidence in the light most favorable to the party opposing
          summary judgment. Impossible Elecs. Techniques v. Wackenhut
          Protective Sys., Inc., 669 F.2d 1026, 1031 (5th Cir. 1982). Accord-
          ingly, the simple fact that the court believes that the non-mov-
          ing party will be unsuccessful at trial is insufficient reason to
          grant summary judgment in favor of the moving party. Jones
          v. Geophysical Co., 669 F.2d 280, 283 (5th Cir. 1982).
              Once the court determines that the movant has presented
          sufficient evidence that no genuine dispute of material fact ex-
          ists, the burden of production shifts to the party opposing
          summary judgment. Matsushita Elec. Indus., Co. v. Zenith Radio
          Corp., 475 U.S. 574, 586 (1986). In establishing a genuine dis-
          pute of material fact, the party opposing summary judgment
          cannot rest on allegations made in their pleadings without
          setting forth specific facts establishing a genuine dispute wor-
          thy of trial. Topalian v. Ehrman, 954 F.2d 1125, 1132 (5th Cir.
          1992). The non-moving party must demonstrate a genuinely
          disputed fact by citing to particular parts of materials in the
          record, such as affidavits, declarations, stipulations, admis-
          sions, interrogatory answers, or other materials; or by



                                         -2-
Case 6:18-cv-00448-JCB Document 34 Filed 08/18/20 Page 3 of 9 PageID #: 226




          showing that the materials cited by the movant do not estab-
          lish the absence of a genuine dispute. Fed. R. Civ. P.
          56(c)(1)(A)-(B). “Conclusory allegations unsupported by con-
          crete and particular facts will not prevent an award of sum-
          mary judgment.” Duffy v. Leading Edge Prods., 44 F.3d 308, 312
          (5th Cir. 1995). Moreover, unsubstantiated assertions, im-
          probable inferences, and unsupported speculation are not
          competent summary judgment evidence. See Forsyth v. Barr,
          19 F.3d 1527, 1533 (5th Cir. 1994). The court may grant sum-
          mary judgment against a party who cannot provide any evi-
          dence of an essential element of a claim on which that party
          will bear the burden of proof at trial. Celotex Corp., 447 U.S. at
          322-23.
                                   The evidence
              With its motion, defendant submitted as Exhibit 1 excerpts
          from the deposition of plaintiff. Doc. 25-1. Defendant further
          offered as Exhibit 2 excerpts from the deposition of Gayla
          Massingill, manager of the Walmart location in question. Doc.
          25-2.
              With his response, plaintiff submitted as Exhibit 1 excerpts
          from the deposition of Michael Painter, “Asset Protection As-
          sistant Store Manager.” Doc. 28-1. Plaintiff further offered as
          Exhibit 2 excerpts from the deposition of Pamela Gossett, “As-
          sistant Store Manager.” Doc. 28-2. Finally, plaintiff submitted
          three color photos of the broken bench as Exhibits 3, 4, and 5.
          Docs. 28-3, 28-4, & 28-5.
                                      Analysis
              As a threshold matter, plaintiff alleged in his response that
          defendant “either intentionally or negligently failed to pre-
          serve crucial evidence,” namely the collapsed bench. Doc. 28
          at 3-6. Therefore, plaintiff argued, he has been deprived of any
          opportunity to inspect the bench and his ability to present his
          claim has been irreparably harmed. Id. Plaintiff did not incor-
          porate this allegation into the rest of his arguments and did
          not reference it again until the conclusion of the response. Nor


                                        -3-
Case 6:18-cv-00448-JCB Document 34 Filed 08/18/20 Page 4 of 9 PageID #: 227




          did plaintiff specifically request any relief related to this alle-
          gation. Plaintiff provided no relevant authorities, citing only
          state law. King v. Ill. Cent. R.R., 337 F.3d 550, 556 (5th Cir. 2003)
          (federal law, rather than state law, governs adverse inferences
          based on unproduced evidence).
              In federal court, “an adverse inference based on the de-
          struction of potential evidence is predicated on the ‘bad con-
          duct’ of the defendant.” Id. (citing United States v. Wise, 221
          F.3d 140, 156 (5th Cir. 2000)). Therefore, a party alleging spo-
          liation of evidence must show that the opposing party acted
          in bad faith. Id. (citing Vick v. Tex. Emp’t Comm’n, 514 F.2d 734,
          737 (5th Cir. 1957)). Whether to grant an adverse inference is
          committed to the discretion of the district court. Id. Plaintiff
          established, through the deposition testimony of Michael
          Painter (Doc. 28-1) that defendant had a written policy regard-
          ing the retention of evidence, that the bench should have been
          retained under that policy, and that the bench was not
          properly retained. Docs. 28 at 5-6 & 28-1. And it appears that
          defendant anticipated that a suit could be filed with regard to
          the incident in question. Plaintiff has not provided any evi-
          dence to show, however, that defendant acted in bad faith,
          and therefore no issue of material fact exists.
              Mr. Painter testified that the bench was taken from the “as-
          set protection office” to a “hallway behind the service desk.”
          Doc. 28-1. He testified that he does not know where it went
          from there or what happened to it, but that he thinks it was
          thrown away. Id. (emphasis added). Although he could have
          continued to seek information regarding the disposition of the
          bench, plaintiff apparently abandoned his investigation into
          this matter after deposing Mr. Painter. Plaintiff alleges that the
          disappearance of the bench was “either intentional or negli-
          gent.” But plaintiff has provided no evidence of bad faith be-
          yond speculation and is therefore not entitled to any inference
          based on defendant’s failure to retain the bench. The court




                                          -4-
Case 6:18-cv-00448-JCB Document 34 Filed 08/18/20 Page 5 of 9 PageID #: 228




          will now address seriatim plaintiff’s two theories of recovery:
          premises liability and negligence.
          I. Premises liability
              The elements of a premises-liability cause of action in
          Texas are (1) that the defendant had actual or constructive
          knowledge of a condition on the premises; (2) that the condi-
          tion posed an unreasonable risk of harm; (3) that the condition
          was concealed (not open and obvious); (4) that the plaintiff
          was not aware of the danger; (5) that defendant did not exer-
          cise reasonable care to make safe or warn against the unrea-
          sonably dangerous condition; and (6) that defendant’s failure
          to use reasonable care proximately caused plaintiff’s injuries.
          Keetch v. Kroger Co., 845 S.W.2d 262, 264 (Tex. 1992). The first
          and second elements are at issue here. The court need only
          address the first.
               Without actual knowledge, there must be sufficient evi-
          dence to show that the condition had existed for long enough
          that the defendant should have discovered it through the ex-
          ercise of reasonable care and inspection. See Wal-Mart Stores,
          Inc. v. Reece, 81 S.W.3d 812, 814 (Tex. 2002). In other words,
          that the defendant had a reasonable opportunity to discover
          it. Id. Establishing the mere possibility that the condition had
          existed for the requisite amount of time or that it was possible
          for it to have been discovered is not sufficient to prove con-
          structive knowledge. Id. at 816. In determining whether the
          defendant should have discovered the condition, the court
          may consider (1) the proximity of employees to the condition,
          (2) the conspicuousness of the condition, and (3) the length of
          time it existed. Wal-Mart Stores, Inc. v. Spates, 186 S.W.3d 566,
          567-68 (Tex. 2006) (citing Reece, 81 S.W.3d at 816). While the
          first two factors are instructive, the third is key because “with-
          out some temporal evidence, there is no basis upon which the
          factfinder can reasonably assess the opportunity the premises
          owner had to discover the dangerous condition.” Reece, 81
          S.W.3d at 816. “There must be some proof of how long the


                                        -5-
Case 6:18-cv-00448-JCB Document 34 Filed 08/18/20 Page 6 of 9 PageID #: 229




          hazard was there before liability can be imposed on the prem-
          ises owner for failing to discover and rectify, or warn of, the
          dangerous condition. Otherwise, owners would face strict li-
          ability for any dangerous condition on their premises, an ap-
          proach [the Texas Supreme Court has] clearly rejected.” Id. at
          817.
              Here, plaintiff relies on the deposition testimony of Ms.
          Gossett (Doc. 28-2). She testified that it is part of her daily re-
          sponsibilities to inspect the store for “anything out of line,”
          including equipment such as the bench. Doc. 28-2 at 5-6. She
          further testified that, although it is “not on [any] of [their]
          lists” to do so, employees occasionally check or sit on the
          benches in the store. Id. at 6-7. Plaintiff argues that a piece of
          duct tape on the outside of the upholstered portion of the
          bench indicates that defendant’s employees inspected the
          bench prior to the accident. Docs. 28 at 8-9 & 28-3. As a result
          of this inspection, plaintiff argues, defendant had actual or
          constructive knowledge of several loose screws. Docs. 28 at 9,
          28-4, & 28-5.
              Therefore, plaintiff concludes, based on the duct tape and
          Ms. Gossett’s testimony, “the dangerous condition of the
          bench existed long enough to give defendant a reasonable op-
          portunity to discover the condition of the bench.” Doc. 28 at
          10. But none of this evidence is temporal and thus it cannot
          show what plaintiff claims it shows. None of this evidence in-
          dicates the length of time the dangerous condition, that is the
          fragile nature of the bench, existed. The evidence lacks even
          an indication of when the bench in question had been in-
          spected last. From this evidence, it is equally possible that the
          bench had been in a compromised state for a month, a day, an
          hour, or a moment. For the same reasons, the placement of the
          duct tape is no evidence of knowledge of the loose screws, es-
          pecially given that there is no evidence of when the duct tape
          was put on the bench or of when the screws became loose.
          Therefore, there is no basis upon which a trier of fact could



                                         -6-
Case 6:18-cv-00448-JCB Document 34 Filed 08/18/20 Page 7 of 9 PageID #: 230




          reasonably assess the opportunity defendant had to discover
          the condition of the bench.
             Because there is no evidence of actual or constructive
          knowledge, plaintiff’s premises-liability claim must fail. The
          court need not address the issue of unreasonable risk of harm.
          II. Negligence
              Defendant asserts that because plaintiff’s claims involve
          injury resulting solely from a condition on the premises, he is
          limited to a premises-liability theory of recovery, citing Kroger
          v. Persley, 261 S.W.3d 316, 319 (Tex. App. 2008). Plaintiff did
          not respond to this argument.
               The complaint alleges the following with regard to plain-
          tiff’s negligence cause of action: (a) defendant failed to warn
          plaintiff “of the hazards of an unreasonably dangerous condi-
          tion on defendant’s premises;” (b) defendant failed “to in-
          spect the bench and properly maintain it;” (c) defendant al-
          lowed “a dangerous condition to exist;” (d) defendant failed
          “to provide for the safety of plaintiff under the circum-
          stances;” (e) defendant negligently maintained “the area in
          question in such a way so as to constitute a negligent activity;”
          (f) defendant failed to maintain “the premises in a reasonably
          safe condition;” and (g) failed “to remove the dangerous con-
          dition or warn of its existence.” Doc. 2 at 3-4. All of these ex-
          cept (e), and possibly (d), clearly pertain to a premises-liabil-
          ity theory. But plaintiff does attempt to put forth a negligent-
          activity theory under (e).
              In Texas, a negligent-activity theory is viable only if the
          plaintiff is injured as a contemporaneous result of the activity,
          rather than by a condition created by the activity. Austin v.
          Kroger Texas, L.P., 465 S.W.3d 193 (Tex. 2015). Whereas prem-
          ises liability is a nonfeasance theory, negligent activity is a
          malfeasance theory. Del Lago Partners, Inc. v. Smith, 307 S.W.3d
          762, 776 (Tex. 2010). A claim for negligent activity is submitted
          on a general-negligence question. United Scaffolding, Inc. v.
          Levine, 537 S.W.3d 463, 471 (Tex. 2017). Texas recognizes that


                                        -7-
Case 6:18-cv-00448-JCB Document 34 Filed 08/18/20 Page 8 of 9 PageID #: 231




          almost all artificial conditions are necessarily created by an
          activity but has repeatedly refused to blur the lines between
          negligent activity and premises liability, holding that an ac-
          tivity that creates a condition is not the kind of contempora-
          neous activity necessary for a negligent activity claim. United
          Scaffolding, 537 S.W.3d at 472; Del Lago, 307 S.W.3d at 776.
              In Austin v. Kroger, the Texas Supreme Court reaffirmed
          that “when a claim does not result from contemporaneous ac-
          tivity, the invitee has no negligent-activity claim, and his
          claim sounds exclusively in premises liability.” 465 S.W.3d at
          215. The court did state, however, that an injury may have
          more than one proximate cause and a negligent-activity claim
          could exist on the same facts as a premises-liability claim. Id.
          at 216. So negligent activity and premises liability may be
          raised in the same action on an appropriate fact pattern, but
          this is not an appropriate fact pattern. Plaintiff fails to allege
          an activity other than “negligently maintaining the area in
          question.” Plaintiff fails to allege or provide evidence that this
          activity was occurring contemporaneously with his injury.
          Moreover, the allegation simply states an activity that created,
          or helped create, the dangerous condition that resulted in
          plaintiff’s injury. Therefore, plaintiff’s negligent-activity the-
          ory fails as a matter of law.
                                    Conclusion
             Defendant has carried its burden to show that plaintiff has
          no evidence of one or more elements of each of plaintiff’s
          causes of action and has shown that it is entitled to judgment
          as a matter of law. Plaintiff has failed to rebut that showing
          with competent summary judgment evidence, as is his bur-
          den. Therefore, the court grants defendant’s motion for sum-
          mary judgment (Doc. 25) and will render its judgment by sep-
          arate instrument.




                                        -8-
Case 6:18-cv-00448-JCB Document 34 Filed 08/18/20 Page 9 of 9 PageID #: 232




                             So ordered by the court on August 18, 2020.



                                          J. C AMPBELL B ARKER
                                        United States District Judge




                                     -9-
